EXHIBIT 10.1

 

MUTUAL RELEASE

 

This Mutual Release (the “Release”), is made and entered into as of the this
10th day of February, 2003, by and between InterCept, Inc., a Georgia
corporation (the “Parent”); and Internet Billing Company, LLC, a Georgia limited
liability company formerly known as InterCept Billing Company, LLC (the
“Purchaser”; the Parent and the Purchaser are sometimes together referred to as
the “InterCept Parties”), on one hand; and Garrett M. Bender (“Bender”), an
individual resident of Florida, on the other hand.

 

Recitals:

 

WHEREAS, the Parent and Bender entered into that certain Employment Agreement
dated March 15, 2002 (the “Employment Agreement”); and

 

WHEREAS, the parties desire to terminate Bender’s employment under the
Employment Agreement as described herein;

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants, and agreements of the parties provided below, the parties to this
Release, intending to be legally bound, do hereby agree as follows:

 

1. Mutual Releases.

 

1.1 Terms of Mutual Releases. In consideration of the payments specified in
Section 1.2 below and the mutual benefits adhering to the parties hereto, and
expressly subject to Section 1.3 below, each of the InterCept Parties on one
hand and Bender on the other hand irrevocably, unconditionally, and fully
releases and forever discharges, and covenants not to sue or otherwise institute
or cause to be instituted or in any way participate in legal or administrative
proceedings against (except as required by law), with respect to any matter
whatsoever, the other and (if and to the extent applicable) each of its
subsidiaries and affiliates, and their respective directors, officers,
shareholders, employees, agents, successors and assigns, of and from any and all
debts, demands, actions, causes of action, suits, claims, judgments, damages,
costs, expenses, attorneys’ fees, penalties, obligations and liabilities, of
every kind, character, nature and description, whether now known or unknown,
suspected or claimed, whether vested, fixed or contingent, whether at law or in
equity, that either the InterCept Parties or Bender, as applicable, ever had or
now has for, upon or by reason of any agreement (written or oral), matter,
cause, event, occurrence, or state of facts whatsoever made, occurring or taking
place at any time on or prior to the date hereof that relate to the Employment
Agreement (and Bender’s performance of services thereunder) and that certain
Asset Purchase Agreement dated March 19, 2002 (as amended, the “Purchase
Agreement”), by and among the InterCept Parties, IB Holding Company, Ltd., a
Florida limited partnership formerly known as Internet Billing Company, Ltd.
(“iBill”); and IB Holding Corp., a Florida corporation formerly known as
Internet Billing Corp. and certain other parties. In particular and without
limitation, the severance provisions in the Employment Agreement are hereby
terminated, and the InterCept Parties shall have no liability in that regard
other than the

 



--------------------------------------------------------------------------------

payments as provided in Section 1.2 below. (The foregoing mutual releases shall
relieve each party for all obligations under the Employment Agreement (except as
shall specifically remain in effect as noted in Section 1.3 below), but for
avoidance of doubt, the parties desire to make this term explicit.)

 

1.2 Payments from the Parent to Bender. As consideration for the foregoing
release:

 

(a) the Parent shall pay Bender $100,000 by wire transfer on the date hereof;

 

(b) the Parent shall promptly reimburse Bender for his business expenses,
subject to the Parent’s normal and customary policies in that regard as if
Bender were still employed by the Parent;

 

(c) through February 9, 2004, the Parent shall cause Bender to continue to be
covered by the Parent’s health insurance policy, either by continuing his
coverage as an employee if and to the extent permitted under the terms of such
policy, or by paying his COBRA payments for such period on his behalf; and

 

(d) the Parent shall pay Bender $300,000 paid in nine equal installments of
$33,333.33 each on the 10th day of each month beginning on March 10, 2003. If
any such payment is not paid by the 15th day of any month other than for the
reason stated below in clause (ii), this obligation shall be automatically
accelerated and shall be due and payable in full in the aggregate amount of the
remaining installment payments. Notwithstanding the foregoing,

 

(i) If the Parent believes in good faith that Bender has failed to comply with
the provisions of the Employment Agreement that shall remain in effect as
provided in Section 1.3 below, the Parent may notify Bender in writing and
thereupon shall be relieved of its obligation to continue making installment
payments under this Section 1.2, provided that if Bender prevails in an action
contesting the Parent’s right to cease such payments, Bender shall be entitled
to interest at 12% per annum on the accelerated amount that the Parent shall
have failed to pay from the date the same became due. The foregoing remedy of
the Parent is not intended to be exclusive of any other remedy available to the
Parent, and each and every remedy shall be cumulative and in addition to every
other remedy now or hereafter existing at law or in equity or by statute or
otherwise. The election of any one or more remedies by the Parent shall not
constitute a waiver of the right to pursue other available remedies.

 

(ii) If the Parent sells the Purchaser or substantially all of its assets to an
third party (x) in which Bender has at least a 5% equity interest, (y) of which
Bender is an officer, director, or key employee, or (z) for which Bender is a
consultant, then the Parent shall no longer be obligated to continue

 

2



--------------------------------------------------------------------------------

to make payments to Bender (or maintain insurance coverage for Bender) under
this Section 1.2, and the remaining payments to or for the benefit of Bender
shall be prorated on a daily basis through the date of closing. (For example, if
the Parent sells the Purchaser to an entity of which Bender is an officer on the
15th day of April 2003, then on the date of that closing the Parent shall make a
final payment to Bender in the amount of $16,666.65 for the first 15 days in
April.)

 

1.3 Certain Exceptions to Mutual Releases.

 

(a) The following provisions of the Employment Agreement shall remain in effect:
sections 5 (Protection of Trade Secrets and Confidential Information), 6
(Non-Solicitation and Related Matters, but only through February 9, 2004) and 7
(Non-Competition and Related Matters, but only through February 9, 2004).

 

(b) The foregoing release in Section 1.1 shall not be deemed to apply to any
breach by any party of its obligations set forth in this Release.

 

2. Certain Matters Related to Noncompetition Agreements. Notwithstanding
Sections 1.1 and 1.3(a) above, the Parent hereby agrees that Bender shall be
permitted to enter the employment of Mr. Eric Cherry if he so chooses, and if so
he shall be permitted to do anything in such employment that Mr. Cherry is
permitted to do under the terms of Mr. Cherry’s Noncompetition, Nondisclosure
and Nonsolicitation Agreement dated March 19, 2002, except that Bender may not
engage in any “Prohibited Activity” (as such term is defined in such agreement)
related to Debitpayments.com. Further, notwithstanding Sections 1.1 and 1.3(a)
above, the Parent hereby agrees that Bender shall be permitted to enter the
employment of Mr. Albert Angel if he so chooses, and if so he shall be permitted
to do anything in such employment that Mr. Angel is permitted to do under the
terms of Mr. Angel’s Noncompetition, Nondisclosure and Nonsolicitation Agreement
dated March 19, 2002, except that Bender may not engage in any “Prohibited
Activity” (as such term is defined in such agreement) related to
Debitpayments.com. If the Parent sells the Purchaser or substantially all of its
assets to an third party that is not an Affiliate of the Parent, then Bender
shall no longer be bound by sections 6-7 of the Employment Agreement. (In no
event shall Bender’s obligations to comply with sections 6-7 of the Employment
Agreement extend longer than February 9, 2004.)

 

3. Miscellaneous Provisions.

 

3.1 Contents of Agreement; Parties in Interest; etc. This Release, which
includes the schedules, exhibits and the other documents, agreements,
certificates and instruments executed and delivered pursuant to or in connection
with this Release (collectively, the “Release Documents”) sets forth the entire
understanding and agreement of the parties hereto with respect to the
transactions contemplated hereby. It shall not be assigned, amended, or modified
except by written instrument duly executed by each of the parties hereto. Any
and all prior or contemporaneous negotiations, agreements, representations,
warranties, and

 

3



--------------------------------------------------------------------------------

understandings between or among the parties regarding the subject matter hereof,
whether written or oral, are superseded in their entirety by this Release and
the other Release Documents and shall not create any liability on the part of
any party hereto in favor of any other party (or parties), except as otherwise
expressly set forth in this Release and in the other Release Documents. Bender
represents and warrants that he has fully read this Release, that he understands
all the terms and conditions set forth herein, and that he is entering into this
Release voluntarily and without promise or benefit other than as set forth
herein. Nothing contained in this Agreement shall constitute or be treated as an
admission by the InterCept Parties or Bender of liability, of any wrongdoing, or
of any violation of law.

 

3.2 Waiver. Any term or provision of this Release may be waived at any time by
the Party entitled to the benefit thereof by a written instrument duly executed
by such Party.

 

3.3 Georgia Law to Govern. THIS RELEASE SHALL BE GOVERNED BY AND INTERPRETED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF GEORGIA, WITHOUT REGARD TO
ITS CONFLICT OF LAW PRINCIPLES.

 

3.4 No Benefit to Others. The representations, warranties, covenants, and
agreements contained in this Release are for the sole benefit of the parties
hereto and their respective heirs, executors, administrators, legal
representatives, successors, and assigns, and nothing contained in this Release
or the other Release Documents shall be construed as conferring any rights on
any other persons.

 

3.5 Headings, Gender. All section headings contained in this Release are for
convenience of reference only, do not form a part of this Release and shall not
affect in any way the meaning or interpretation of this Release. Words used in
this Release, regardless of the number and gender specifically used, shall be
deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine, or neuter, as the context requires.

 

3.6 Schedules and Exhibits. All exhibits and schedules referred to in this
Release are incorporated in this Release by reference and are intended to be and
hereby are specifically made a part of this Release.

 

3.7 Severability. The invalidity or unenforceability of any provision of this
Release in any jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

3.8 Counterparts. This Release may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed to be an original and
all of which counterparts taken together shall constitute but one and the same
instrument.

 

4



--------------------------------------------------------------------------------

 

3.9 Assistance of Counsel. The InterCept Parties on the one hand, and Bender on
the other hand, acknowledge that they have had the assistance of counsel in
negotiating and preparing the terms of this Release; therefore, this Release
shall be construed without regard to any presumption or other rule requiring
construction against the party causing the Release to be drafted.

 

3.10 Time of the Essence. Time is of the essence of this Release.

 

3.11 Actions and Proceedings. The InterCept Parties and Bender consent to the
exclusive jurisdiction and venue of state or Federal courts having a situs in
Fulton County, Georgia in any action or judicial proceeding brought by Bender to
enforce, construe or interpret this Release or the other Release Documents.
Bender and the InterCept Parties consent to the exclusive jurisdiction and venue
of state or Federal courts having a situs in Miami-Dade or Broward Counties,
Florida, in any action or judicial proceeding brought by the InterCept Parties
to enforce, construe or interpret this Release or the other Release Documents.
The Parties agree that any forum other than as provided above is an inconvenient
forum and that a suit (or non-compulsory counterclaim) brought by a party
against another in a jurisdiction other than as set forth herein should be
forthwith dismissed or transferred to a court located in the jurisdiction
prescribed herein. The reasonable attorney’s fees of the parties prevailing in
any action or judicial proceeding brought by a party to enforce, construe or
interpret this Release or the other Release Documents shall be paid by the
non-prevailing party in such dispute.

 

3.12 Execution by Facsimile. Any party may deliver an executed copy of this
Release and any documents contemplated hereby by facsimile transmission to
another party, and such delivery shall have the same force and effect as any
other delivery of a manually signed copy of this Release or of such other
documents.

 

3.13 Survival of Representations, Warranties, Covenants and Agreements. Bender
and the InterCept Parties have the right to rely fully upon the representations,
warranties, covenants and agreements of the other contained in this Release. The
representations, warranties, covenants, and agreements of Bender and the
InterCept Parties contained in this Release will survive the execution and
delivery of this Release.

 

3.14 Transition Procedures and Non-disparagement. Bender agrees to make himself
available for a period of 60 days to assist the Parent and/or the Purchaser,
upon their request, in the transition of management at iBill. Other than as so
requested, Bender shall remain off the Purchaser’s premises, provided that the
Purchaser shall permit Bender to pack up and remove his personal belongings from
his office at a mutually convenient time during the week of February 10. Without
limiting his obligations in section 5 of the Employment Agreement, Bender shall
immediately return to the Purchaser all of the Purchaser’s property, including,
but not limited to, keys, passcards, credit cards, customer lists, rolodexes,
tapes, software, computer files, marketing and sales materials, and any other
record, document or piece of equipment belonging to the Purchase or to the
Parent. Bender shall not retain any copies of the Purchaser’s property,
including any copies existing in electronic form, that are in Bender’s
possession or control. Bender agrees that he has not and will not destroy,
delete,

 

5



--------------------------------------------------------------------------------

or alter any property of the Purchaser or the Parent without the Purchaser’s
consent. Bender’s acknowledges that his access to the Purchaser’s email system
shall be terminated immediately. The InterCept Parties on one hand, and Bender
on the other hand, each agrees not to disparage or defame, in writing or orally,
the other party, and as applicable, its or his services, products, subsidiaries
and affiliates, and their respective directors, officers, shareholders,
employees, agents, successors and assigns. This non-disparagement provision
shall not apply to statements made by low level employees of either of the
InterCept Parties, so long as such statements did not originate from and were
not induced or encouraged by an officer or director of either of them.

 

[Signatures begin on next page.]

 

6



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Release on the
date first written above.

 

“INTERCEPT PARTIES”

 

“Parent”

InterCept, Inc.

 

By:

 

/s/    SCOTT R. MEYERHOFF        

--------------------------------------------------------------------------------

Name:

Title:

 

Scott R. Meyerhoff

Chief Financial Officer, Senior

Vice President, and Secretary

 

 

“Purchaser”

Internet Billing Company, LLC

By: InterCept, Inc., its sole member and manager

 

By:

 

/s/    SCOTT R. MEYERHOFF        

--------------------------------------------------------------------------------

Name:

Title:

 

Scott R. Meyerhoff

Chief Financial Officer, Senior

Vice President, and Secretary

 

 

“BENDER”

 

/s/    GARRETT M. BENDER        

--------------------------------------------------------------------------------

Garrett M. Bender

 

 

 

7